TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 7, 2013



                                     NO. 03-12-00065-CV


                                   Juan Enriquez, Appellant

                                                v.

  Christina Melton Crain, former Chair of the Texas Board of Criminal Justice, in her
   Official Capacity; Brad Livingston, Executive Director of the Texas Department of
 Criminal Justice, in his Offical Capacity; Nathaniel Quarterman, former Director of the
    Texas Department of Criminal Justice, in his Official Capacity; and John Rupert,
   former Warden of the Texas Department of Criminal Justice’s Michael Unit, in his
                                Official Capacity, Appellees




        APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
                 AFFIRMED ON MOTION FOR REHEARING --
                    OPINION BY CHIEF JUSTICE JONES




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was no error requiring reversal in the trial

court’s order: IT IS THEREFORE considered, adjudged and ordered that the opinion and

judgment dated May 7, 2013, are withdrawn; and that the trial court’s order is in all things

affirmed. It is FURTHER ordered that, it appearing that the appellant is indigent and unable

to pay costs, no adjudication as to costs is made, and that this decision be certified below

for observance.